Citation Nr: 0820181	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-40 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a disability 
involving numbness and tingling of the extremities. 

2.  Entitlement to service connection for a disability 
involving chronic fatigue.

3.  Entitlement to service connection for a disability 
involving frequent leg cramps.

4.  Entitlement to service connection for a disability 
involving chest pain.

5.  Entitlement to service connection for a disability 
involving a burning sensation of the tongue.

6.  Entitlement to service connection for a disability 
involving rashes.

7.  Entitlement to service connection for a disability 
involving headaches.

8.  Entitlement to service connection for a disability 
involving sterility.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

In July 2007, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge of the Board.  
The transcript of the proceeding has been associated with the 
claims file.

The Board remanded the case in November 2007 for additional 
evidentiary development.  Since all requested development has 
been accomplished, the case in once again before the Board 
for review.  




FINDINGS OF FACT

1.  The veteran's diagnosis of left neuralgia paresthetica 
(numbness of the left thigh) was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service, to include mercury fillings she received 
therein.

2.  The veteran's chronic fatigue was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service, to include mercury fillings she 
received therein.

3.  The veteran's complaints of leg cramps have not been 
attributed to a known clinical diagnosis. 

4.  The veteran's complaints of chest pain have not been 
attributed to a known clinical diagnosis. 

5.  The veteran's complaints of a burning sensation of the 
tongue have not been attributed to a known clinical 
diagnosis. 

6.  The veteran's allergic dermatitis was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service, to include mercury fillings she 
received therein.

7.  The veteran's headaches were first diagnosed many years 
after service and have not been linked by competent medical 
evidence to service, to include mercury fillings she received 
therein.

8.  The veteran has never been found t be sterile as a result 
of her military service of an event therein.


CONCLUSIONS OF LAW

1.  A disability involving numbness and tingling of the 
extremities was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R.       § 3.303 
(2007).

2.  A disability involving chronic fatigue was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. § 3.303 (2007).

3.  A disability involving frequent leg cramps was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2007).

4.  A disability involving chest pain was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

5.  A disability involving a burning sensation of the tongue 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).

6.  A disability involving rashes was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

7.  A disability involving headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

8.  A disability involving sterility was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she developed various disabilities 
are a result of mercury fillings she received while on active 
duty.  In the interest of clarity, the Board will initially 
discuss whether the claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2003, December 2005, March 2006, April 2006, and 
December 2007.  These letters informed her of the evidence 
required to substantiate her claims and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claims for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claims which is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all relevant medical records identified by the 
veteran and her representative.  She has also been afforded 
numerous VA examinations to determine whether her claimed 
symptoms, only some of which have been attributed to known 
clinical diagnoses, are related to mercury fillings she 
received in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or Court.

II.  Merits of the Claims

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that she developed disabilities manifested 
by tingling of the extremities, chronic fatigue, frequent leg 
cramps, chest pain, a burning sensation of the tongue, 
rashes, headaches, and sterility, all of which she believes 
are due to toxicity from dental fillings she received in 
service.  For the reasons set forth below, however, the Board 
finds that the preponderance of the evidence is against her 
claims. 

The veteran's dental records show that she received several 
fillings while on active duty between March 1968 to March 
1971.  In particular, she received fillings in teeth # 19 and 
#20 in January 1970 and tooth #28 in September 1970.  
However, her service medical records make no reference to any 
of the disabilities she now claims are related to these three 
dental fillings.  Thus, the service medical records do not 
support her claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

In a September 2003 letter, P.E., DDS, indicated that in 1990 
the veteran had metal alloys in teeth #19, 28, 2, 20, and 21 
replaced with glass ionomers.  Dr. P.E. also added that, 
"After my phone conversation with you this morning you 
indicated that your initial symptoms of Insomnia, chronic 
fatigue, burning legs were still present since we saw you in 
1990."  It thus appears that Dr. P.E. may have believed that 
the veteran's symptoms involving insomnia, chronic fatigue, 
and a burning sensation in her legs may be due to metal 
fillings.  It is unclear, however, whether the fillings 
causing these problems were implanted during or after 
service.  Thus, Dr. P.E.'s letter does not support the 
veteran's claims.

The only medical evidence which clearly attributes the 
veteran's various complaints to metal fillings she received 
in service is a July 2007 report from O.M., Jr., M.D., 
wherein he explained that he had evaluated the veteran for 
complaints involving insomnia, chronic fatigue, recurring 
abdominal pain, meralgia of the left lower extremity, chronic 
dermatitis, a mass of the left breast, 
tachycardia/bradycardia syndrome, polyps of the colon, and a 
persistent metallic taste in her mouth.  Dr. O.M. then 
attributed all of the veteran's complaints to mercury 
toxicity due to several mercury amalgam dental fillings she 
received while in the military.  

The problem with Dr. O.M.'s opinion, however, is that he did 
not address all of the claimed disabilities on appeal.  But 
even if all claimed disabilities had been addressed, the 
major flaw with this opinion is that that there is no 
indication that Dr. O'M. reviewed the claims file.  In Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  As such, Dr. O.M.'s 
opinion is of little probative value.

In contrast, several VA examiners reviewed the claims file 
before determining that none of the veteran's claimed 
disabilities are related to mercury fillings she received in 
service.  The most compelling evidence against the veteran's 
claims involves a January 2008 VA dental examination report, 
wherein a VA dentist opined that "the placement of mercury-
containing fillings in or around 1970 would most likely not 
be the cause of any of her current symptoms."  The examiner 
explained that "[c]onventional dental science and research 
findings would not support the veteran's contention."  The 
examiner added that some dentists believe that mercury 
release from dental fillings can cause a multitude of 
physical and systemic problems, and that the veteran visited 
one such dentist in or around 1990 who attributed all of the 
veteran's complaints to her mercury fillings.  The examiner 
reiterated, however, that "[t]here is no credible scientific 
evidence to link mercury-containing fillings with persistent 
metallic taste in the mouth, to insomnia or to other physical 
ailments and manifestations."  The examiner thus opined that 
"[i]t is unlikely that the placement of the restorations in 
teeth #s 19, 20 and 28, while on active duty, is the cause of 
the symptoms the patient is experiencing including insomnia, 
metallic taste and general fatigue."  

It thus appears that the VA dentist, while focusing 
specifically on the veteran's complaints of insomnia and 
chronic fatigue, determined that mercury fillings do not 
cause any physical or systemic problems, thereby addressing 
all of the veteran's claimed disabilities on appeal.  The 
Board places greater probative value on this opinion, as it 
was based on a review of the claims file, which Dr. O.M. 
failed to mention or otherwise discuss, and is supported by 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In addition to this VA examination report, which by itself is 
indeed sufficient to deny the veteran's claims, additional VA 
examinations were performed which also provide evidence 
against the veteran's claims.  These examinations were also 
based on a review of the claims file, thereby constituting 
highly probative evidence.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position)

With respect to the veteran's claim for service connection 
for chest pain, the Board notes that these complaints have 
not been attributed to a known clinical diagnosis - the first 
element required under Hickson for a successful service-
connection claim.  At a VA heart examination in December 
2007, the examiner initially concluded that there was no 
evidence of heart disease, but recommended that the veteran 
undergo a stress test to more accurately evaluate her chest 
pain.  In an addendum report, the examiner concluded that a 
stress test was nondiagnostic for exercise-induced ischemia, 
and that her exercise tolerance was primarily limited by 
orthopedic or neurological complaints.  In other words, the 
VA examiner was unable to attribute the veteran's complaints 
of chest pain to a known clinical diagnosis. 

Since the veteran's complaints of chest pain have not been 
attributed to a known clinical diagnosis, her claim for 
service connection for chest pain must be denied based on the 
absence of a current disability.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

But even assuming for the sake argument that the VA examiner 
did attribute the veteran's complaints of chest pain to a 
known clinical diagnosis, he further stated in his report 
that, "[i]n any case, I am unaware of any association 
between mercury fillings and any form of heart disease."  So 
this opinion, along with the opinion contained in the VA 
dental examination, clearly negates the third element under 
Hickson -i.e., medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. 

The veteran's claims for service connection for sterility and 
a burning sensation of the tongue also fail based on the lack 
of a current disability.  With respect to her claim for a 
burning sensation of the tongue, there is simply no medical 
evidence of a current disability to account for these 
complaints.  With respect to sterility, a December 2007 VA 
examination report notes that the veteran is 58 years old and 
perimenopausal.  Prior to menopause, however, she had a 
history of two pregnancies ending is miscarriage, and that 
she did not try to become pregnant after her second 
miscarriage.  Since she was able to conceive, the examiner 
determined that she was not sterile.  The examiner thus 
concluded that "it is not likely that the Veteran is sterile 
secondary to dental fillings she received while on active 
duty or after the service."  In short, both of these claims 
fail based on the lack of a current disability.  See Sanchez-
Benitez and Brammer, both supra.  

The record shows that the veteran's complaints involving 
numbness and tingling of the left thigh, a skin disorder, and 
headaches have been attributed to clinical diagnoses.  
However, these claims fail based on the fact that none of the 
diagnoses has been attributed to mercury fillings she 
received in service.  

At a VA peripheral nerves examination in January 2008, the 
examiner diagnosed the veteran with tension-type headaches 
and also attributed her complaints of numbness and tingling 
of the left thigh to a diagnosis of left neuralgia 
paresthetica.  However, the examiner declined to attributed 
these disorders to mercury fillings.  Instead, he recommended 
psychological evaluation based on the veteran's chronic 
fixation on mercury intoxication and sleeplessness.  Since 
the examiner did not relate these disabilities to service, to 
include mercury fillings therein, this report provides 
additional evidence against the veteran's claims for service 
connection for headaches and for numbness and tingling of the 
extremities. 

With respect to her claim for service connection for rashes, 
the veteran was afforded a VA dermatological examination in 
December 2007.  During the interview, the veteran reported 
that she first developed small red bumps or patches on her 
chest, arms, hands, and, back in 1971.  She explained that 
this condition has been intermittent since then.  Following a 
review of the claims file and a physical examination, the 
examiner concluded with a diagnosis of "Chronic allergic 
dermatitis not related to dental fillings received while on 
active duty or after service."  The examiner explained that 
blood and hair analysis testing that were performed on her 
for mercury were undetectable and normal, so there was no 
evidence of mercury poisoning.  The examiner also added, "It 
is also known from a review of the literature that once the 
body is rid of, in the Veteran's case, fillings the symptoms 
resolve." 

Since the examiner opined that the veteran's dermatitis is 
unrelated to mercury fillings, this report provides 
additional evidence against her claim.  Although unrelated to 
mercury fillings, the examiner did record the veteran's 
history of rashes dating back to 1971, thereby possibly 
placing the date of onset during her period of military 
service.  However, the examiner merely recorded the veteran's 
history without offering an independent medical opinion as to 
whether her dermatitis began in service.  But the Board is 
not required to accept this medical history as reported by 
the veteran.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (holding that the Board is not required to accept a 
medical opinion that is based on a reported history and 
unsupported by clinical findings; Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence).  Simply stated, this recorded 
history of rashes dating back to 1971 does not constitute a 
medical nexus opinion, the third element required under 
Hickson for a successful service-connection claim. 

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran and J.L., 
including testimony presented at the July 2007 hearing.  
While the veteran may well believe that she suffers from 
various symptoms due to mercury fillings she received in 
service, she is simply not qualified to render such a medical 
opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
She is only competent to comment on symptoms she may have 
personally experienced during and since service, but not the 
cause of them, and in particular, whether they are 
attributable to mercury fillings she received in service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R.            § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for tingling of the 
extremities, chronic fatigue, frequent leg cramps, chest 
pain, a burning sensation of the tongue, rashes, headaches, 
and sterility.  And as the preponderance of the evidence is 
against her claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for a disability involving numbness and 
tingling of the extremities is denied. 

Service connection for a disability involving chronic fatigue 
is denied.

Service connection for a disability involving frequent leg 
cramps is denied.

Service connection for a disability involving chest pain is 
denied.

Service connection for a disability involving a burning 
sensation of the tongue is denied.

Service connection for a disability involving rashes is 
denied.

Service connection for a disability involving headaches is 
denied.

Service connection for a disability involving sterility is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


